Citation Nr: 1107218	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for vitiligo, to include as due 
to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to November 
2005. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In July 2010, the Veteran presented testimony in a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript has been associated with the claims folder

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran essentially contends that he began to notice white 
spots on his legs during service, in other words, his currently 
diagnosed vitiligo first manifested in service.  He also asserts 
that it was caused by stress during service.  A fellow service 
member submitted a statement indicating that Veteran had white 
spots on his legs while they served in Iraq together.  While 
service treatment records are completely silent as to any 
complaints or findings related to the skin, the Board notes that 
the Veteran and his fellow service member are competent to attest 
to factual matters of which they have first-hand knowledge, e.g., 
that the Veteran had white spots on his legs during service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Board finds these statements 
regarding the in-service manifestations of white spots on the 
Veteran's legs to be credible.  

The evidence also includes a pre-service private treatment record 
dated in July 2003 showing that the Veteran complained of cysts 
in the groin area from infected hair follicles.  Service records 
include an October 2005 Statement of Medical Examination and Duty 
Status which shows while deployed to Kuwait and Iraq, the Veteran 
was exposed to various conditions, such as human waste, 
indigenous plants and animals, composite material fires, 
petrochemical wastes and fumes, gases, fumes and dust of unknown 
origins, blood borne pathogens, airborne pathogens, 
leptospirosis, leishmaniasis, tuberculosis, hepatitis, malaria, 
extreme sun and ambient templates, and nonpotable water.  
Additionally, the evidence of record shows that the Veteran was 
diagnosed with vitiligo sometime around 2006.  

In light of the credible testimony of in-service manifestations 
of white spots on the Veteran's legs, the Board is of the opinion 
that an examination should be scheduled to determine the nature, 
etiology, and approximate date of onset of the currently 
diagnosed vitiligo, specifically whether the currently diagnosed 
condition is etiologically related to his in-service white spots. 

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for a VA examination 
to determine the nature, etiology, and 
approximate date of onset of any current 
vitiligo.  The claims file, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  All indicated studies should be 
performed, and all findings should be 
reported in detail.

The examiner should determine the 
approximate date of onset of the Veteran's 
vitiligo. 

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e. 50 percent or greater probability) 
that the Veteran's vitiligo is related to 
service, to include as due to exposure to 
any conditions in the Gulf as noted in the 
record ,and/or due to stress therein.  In 
rendering this opinion, the examiner 
should comment on and discuss the Veteran 
and his fellow service member's report of 
white spots on the Veteran's legs during 
service.   

The examiner should also comment on the 
July 2003 treatment record noting cysts in 
the groin area from infected hair 
follicles, in particular, whether such 
symptom is related to the Veteran's 
current vitiligo.  If so, the examiner 
should indicate whether it is at least as 
likely as not (i.e. 50 percent or greater 
probability) that it was aggravated by 
service, to include as due to stress 
and/or conditions in the Gulf as noted in 
the record.  

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  The examiner should address any 
contrary evidence of record.

2.	Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	Then, readjudicate the Veteran's claim.  
If action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


